OPINION
MORRISON, Judge.
The offense is robbery by assault; the punishment, ninety-nine (99) years.
The record reflects that the manager and two employees of a Dallas food store positively identified appellant as one of the men who robbed the store on March 11, 1970. One of the witnesses also identified the sawed-off shotgun used in the robbery and which was seized during the arrest of one of the robbers. Appellant’s wife testified he was at home- on the afternoon of the robbery.
Appellant’s court appointed counsel has filed a brief stating that he has concluded that this appeal is wholly without merit. In compliance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, and Gainous v. State, Tex.Cr.App., 436 S.W.2d 137, he raises three grounds of error which might arguably reflect error.
The first ground relates to the court’s failure to exclude testimony concerning the “identification procedure using photographs of the appellant in the absence of a lineup.” The second contention claims the court charged the jury on the defense of alibi without affirmatively relating the charge to the facts of the case. The record reflects that no objections were made in regard to these two matters and, consequently, nothing is presented for review.
However, we have examined the testimony relating to identification and fail to find reversible error. We have also concluded that the charge did affirmatively apply the law to the facts.
Counsel’s remaining contention is that appellant received ineffective assistance of counsel. However, the record reflects that counsel presented numerous pretrial motions and developed the evidence fully at trial.
Appellant has filed a pro se brief citing five grounds of error which we have studied and conclude present no reversible error.
The judgment is affirmed.